PER CURIAM.
Mr. Chase appeals his judgments and sentences for dealing in stolen property and two counts of robbery with a firearm. His attorney filed an Anders1 brief raising several issues. We conclude that only his argument concerning his improper sentence has merit. The trial court orally sentenced Mr. Chase to 11 years’ imprisonment for dealing in stolen property. The court’s written sentencing order, however, requires Mr. Chase to serve 11 years in prison followed by a term of 5 years on probation. Because the written order does not conform to the trial court’s pronouncement at sentencing, we strike the 5-year term of probation. Lundon v. State, 652 So.2d 1218, 1220 (Fla. 2d DCA 1995); Williams v. State, 591 So.2d 329 (Fla. 2d DCA 1992). We affirm Mr. Chase’s judgments and sentences in all other respects.
Affirmed as modified.
ALTENBERND, A.C.J., and BLUE and LAZZARA, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).